DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 09 FEB 2021.  The status of the claims is as follows:
Claims 1, 3-8, 10-12, 14-16, and 18 are pending.
Claims 1 and 12 are amended.
Claims 2, 9, 13, and 17 are canceled.
Claims 12, 14-16, and 18 are withdrawn (with traverse, 30 OCT 2019).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindner ‘234 (U.S. Patent 4,389,234).
Claim 1 - Lindner ‘234 discloses a coating apparatus (Figure 8, Column 5 Line 58 - Column 7 Line 41) for applying a coating on glass containers (Column 5 Lines 64-65) with a coaling chemical compound (Column 7 Lines 42-44) comprising:
a housing (Column 5 Line 66, hood 110) with a coating tunnel (Column 6 line 25-27, space inside inner wall is the conveyance tunnel),
a conveyer belt (Column 5 Line 63) moving the containers through the coating tunnel from an inlet to an outlet of the said coating tunnel (Column 5 Lines 62-65),
one primary loop (Column 9 Lines 54-65, three loops; innermost loop A may arbitrarily be designated as the primary loop as it has the highest concentration of coating compound), and
a separator (Column 9 Lines 40-53 disclose a jet system which transfers some of the compound in loop A into loop B, and additionally a separate jet system that transfers some of the compound in loop B into loop C; if some compound remains in one loop while an additional portion is transferred into a second loop, the compound is necessarily separated) having a wherein the separator has a "T" or "Y" like form (Column 10 Lines 13-21, T-connections used in the direction of airflow both for entry into and exit from the blowers; upon exit from the T-connections and attached piping, intermingling jets that emanate from and pass into piping which further controls the flow of the gas) configured to receive a single flow of carrier gas flow mixed with air and loaded with coating 
Claim 3 – Lindner ‘234 discloses the coating apparatus according to claim 1 comprising additionally an air inlet in proximity to the outlet of the coating tunnel (Column 9 Lines 17-20; Column 9 Lines 6-9 disclose that the commensurate blowers in loop A introduce air into the coating chamber; as such, the blowers identified in loop C constitute air inlets at least by virtue of propelling the separated contents of loop A; blower 226 is in proximity to the outlet of the coating apparatus).  
Claim 4 – Lindner ‘234 discloses the coating apparatus according to claim 1 wherein the separator is not part of the primary loop (with reference to Figure 9, the flowpaths disclose intermingling and separation between loops A and B and loops B and C; as discussed above, loop A may arbitrarily be disclosed as the primary loop, and the separation between loops B and C is not part of loop A).  
Claim 5 – Lindner ‘234 discloses the coating apparatus according to claim 1, wherein each loop comprises at least one jet slot and receiver slot (Column 9 Lines 2 – 53).  
Claim 6 – Lindner ‘234 discloses the coating apparatus according to claim 1, wherein the return loop goes from the separator to a far side of the coating tunnel and the carrier gas loaded with the coating chemical compound is reintroduced into the coating tunnel through a jet slot (Figure 9 and Columns 9 Lines 2-53).  
Claim 7 – Lindner ‘234 discloses the coating apparatus according to claim 1, wherein recycle loop goes from the separator of the coating apparatus to a proximity of entry of inlet of the coating apparatus (Figure 9 and Column 9 Lines 2-53, gas that 
Claim 8 – Lindner ‘234 discloses the coating apparatus according to claim 1, wherein recycle loop goes from the separator of the coating apparatus to a proximity of entry or inlet of the coating apparatus with a perpendicular introduction in view of the movement of the containers on the conveyer belt (Figure 9 and Column 9 Lines 2-53; as shown in Figure 9, gas is introduced from above or below the substrates as they are transferred down the length of the coating chamber).  
Claim 10 – Lindner ‘234 discloses the coating apparatus according to claim 1, wherein the coating apparatus comprises an inlet for fresh air situated between the outlet of the coating tunnel and a last loop introducing or reintroducing the carrier gas loaded with the coating chemical compound into the coating tunnel through a jet slot (Figure 9 and Column 9 Lines 6-9 and 17-20; if one blower introduces air, all blowers which handle any portion of that blown stream necessarily serve to introduce air through them).  
Claim 11 – Lindner ‘234 teaches the coating apparatus according to claim 1, wherein the coating apparatus comprises an exhaust (Column 9 Lines 49-53).

Response to Arguments
Applicant's arguments filed 09 FEB 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 5-7) that the amendment to Claim 1 overcomes the Lindner ‘234 reference.  Examiner respectfully disagrees for the reasons cited in the rejection of Claim 1, incorporating the amendments presented in the most recent 
Applicant argues by implication that if Claim 1 is not rejected, the dependent claims are also not rejected.  Examiner agrees but notes that at the present time, Claim 1 is held to be properly rejected.  As such, no dependent claim can be allowable solely on this basis.  Applicant presents no separate arguments for patentability of any of the dependent claims; as such, Examiner maintains the rejection of the dependent claims for the reasons presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712